Dickinson, J., delivered the opinion of the court: The r.ecord sent up is certified to he full and complete. The parties have raised no question as to its correctness, and, consequently, this Court must take it as true. It is'of no consequence, in the consideration of this case, what steps were taken subsequent to the issuing of the alias writ of attachment; for, by the record, it appears that the Clerk omitted to seal the writ, as is required by the statute. Revised Code, p. 777, sec. 2. And as there was no such appearance by the appellant as cured the want of a seal to the writ, he was not bound to plead or make any defence thereto. Judgment reversed, and case remanded for further proceedings; and the case, upon the return thereof to the Circuit Court, to stand for hearing, as though the appellant had been legally served with a valid writ of summons, more than thirty days prior to the nest term of said Court.